DETAILED ACTION

Claims 21-40 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 21-40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumi Hayashi (US-5696967-A).
	As per claim 21, Hayashi teaches “a system, comprising: one or more processors,’ (figs. 1-3);

the system memory storing program instructions that when executed by the one or more processors cause the one or more processors to implement a database engine, configured to: 
“receive an update to a database,” (col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7); 
in response to the update:
“generate one or more log records indicating the update to the database,” (col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7);
“add the one or more log records to a log, having one or more portions, for the database, wherein the one or more log records are added to a first portion of the log that is maintained in an addressable portion of the one or more nonvolatile memory modules of the system memory to recover a consistent state of the database in an event of a subsequent database engine failure that results in the loss of data stored in the one or more volatile memory modules of the system memory, wherein the addressable portion is mapped into an application address space of the database engine, and wherein the non-volatile portion is byte addressable,” (fig. 6, col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7); and

	As per claim 22, Hayashi further shows “one or more block-based storage devices, configured to persistently store data for the database,” (fig. 6, col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7);
“wherein the addressable portion of the non-volatile memory module further stores a plurality of previously generated log records indicating previously received updates to the database and acknowledged as durably persisted,” (fig. 6, col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7);
wherein the database engine is further configured to:
“identify at least one log record stored in the addressable portion of the nonvolatile memory module to store in the one or more block-based storage devices,” (fig. 6, col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7); and
“store the at least one log record in the one or more block-based storage devices,” (fig. 6, col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7).
	As per claim 23, Hayashi further shows “the system memory storing program instructions that when executed by the one or more processors cause the one or more processors to further implement an operating system kernel configured to service access 
“wherein, to store the one or more log records to the addressable portion of the nonvolatile memory module, the database engine is further configured to access the addressable portion of the non-volatile memory module without obtaining access to the non-volatile memory module via the operating system kernel,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 24, Hayashi further shows “wherein the portion of the non-volatile memory module maintains a plurality of previously generated log records indicating previously received updates to the database and acknowledged as durably persisted, wherein the database engine is further configured to:
upon recovery from a system failure:
“read from the addressable portion of the non-volatile memory module at least some log records maintained in the non-volatile memory module,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and
“based, at least in part, on the at least some log records, determine a consistent state of the database,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 25, Hayashi teaches “a method, comprising”:
performing, by a computing device:

“generating one or more log records indicating the update to the database,” (col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7);
“accessing a non-volatile portion of a system memory of the computing device to add the one or more log records to a log, having one or more portions, for the database, wherein the one or more log records are added to a first portion of the log, wherein the first portion of the log is maintained in the non-volatile portion of the system memory in order to recover a consistent state of the database in [[the]] an event of a subsequent failure causing data loss in a volatile portion of the system memory, wherein the non-volatile portion is mapped into an application address space, and wherein the non-volatile portion is byte-addressable,” (col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7); and
“flushing the one or more log records from the non-volatile portion of the system memory to a block-based storage device based on an amount of available storage space in the non-volatile portion of the system memory,” (col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7).
	As per claim 26, Hayashi further shows “wherein the non-volatile portion of system memory maintains a plurality of previously generated log records indicating previously received updates to the database that are identified as durably persisted, wherein the method further comprises:
upon recovery from a system failure:

“based, at least in part, on the obtained log records, determining a consistent state of the database,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and
“making the database available for access at the consistent state,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 27, Hayashi further shows “wherein said accessing the non-volatile portion of the system memory to store the one or more log records, comprises writing portions of each of the one or more log records to the non-volatile portion of the system memory such that an incomplete log record is not identified as a log record in the log for the database,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 28, Hayashi further shows “wherein the non-volatile portion of system memory maintains a plurality of previously generated log records indicating previously received updates to the database that are identified as durably persisted, and wherein the method further comprises:
“identifying at least one log record maintained in the non-volatile portion of the system memory to send to a block-based storage device to be persistently stored,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and

	As per claim 29, Hayashi further shows “wherein said identifying the at least one log record maintained in the non-volatile system memory to send to the block-based storage device, comprises identifying a number of log records in the non-volatile portion of the system memory that exceed a batch storage requirement,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and
“wherein said sending the at least one log record to the block-based storage device to be persisted, comprises performing a storage operation to send the identified log records to the block-based storage device to be persisted,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 30, Hayashi further shows “wherein the non-volatile portion of system memory maintains a plurality of previously generated log records indicating previously received updates to the database that are identified as durably persisted, and wherein the method further comprises:
“identifying at least one log record maintained in the non-volatile portion of the system memory that is no longer to be maintained,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 31, Hayashi further shows “wherein said accessing the nonvolatile portion of the system memory to store the one or more log records comprises storing 
	As per claim 32, Hayashi further shows “in response to storing each of the one or more log records in the non-volatile portion of the system memory.
identifying the log record as durably persisted without being persisted to a block-based storage device,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
`	As per claim 33, Hayashi teaches “one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more processors cause the processors to implement a database engine that implements:
in response to an update for a database:
“generating one or more log records indicating the update to the database; accessing, by the database engine, a non-volatile portion of a system memory for the one or more processors to add store the one or more log records to a log, having one or more portions, for the database, wherein the one or more log records are added to a first portion of the log, wherein the first portion of the log is maintained in the non-volatile portion of the system memory in order to recover a consistent state of the database in an event of a subsequent failure causing data loss in a volatile portion of the system memory, wherein the non-volatile portion is mapped into an application address space of the database engine, and wherein the non-volatile portion is byte-addressable,” (col. 2 lines 20-col. 3 lines 50, col. 5 lines 42-col. 6 lines 7); and

	As per claim 34, Hayashi further shows “wherein the non-volatile portion of system memory maintains a plurality of previously generated log records indicating previously received updates to the database that are identified as durably persisted, wherein the database engine further implements:
upon recovery from a system failure:
“obtaining from the non-volatile system memory the one or more log records and the plurality of previously generated log records,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); 
“based, at least in part, the obtained log records, determining a consistent state of the database,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and
“making the database available for access at the consistent state,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 35, Hayashi further shows “wherein a block-based storage device accessible to one or more computing devices including the one or more processors stores another portion of the log for the database including another plurality of previously generated log records indicating other previously received updates to the 
upon recovery from the system failure, read from the block-based storage device at least some of the other plurality of previously received log records,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7);
“wherein said determining the consistent state of the database is further based on the at least some of the other plurality of previously received log records,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 36, Hayashi further shows “wherein the non-volatile portion of system memory maintains a plurality of previously generated log records indicating previously received updates to the database that are identified as durably persisted, wherein the database engine further implements:
identifying at least one log record maintained in the non-volatile portion of the system memory to send to a block-based storage device to be persistently stored,’ (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and
“sending the at least one log record to the block-based storage device to be persisted,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 37, Hayashi further shows “wherein a number of log records exceeding a batch storage requirement are identified as the at least one log record to send to the 
	As per claim 38, Hayashi further shows “wherein the database engine performs said generating the one or more log records, said accessing the non-volatile portion of the system memory to store the one or more log records, and said identifying the one or more log records as durably persisted as part of a foreground process, and wherein the database engine performs said identifying the at least one log record, and said sending the at least one log record to the block-based storage device to be persisted as part of a background process,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 39, Hayashi further shows “wherein the database engine further implements:
“determining that at least one log record maintained in the non-volatile portion of the system memory is not to be maintained,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7); and
“identifying the location of the at least one log record as available to store new data,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
	As per claim 40, Hayashi further shows “wherein the flushing the one or more log records is based on the amount of available storage space in the non-volatile portion of the system memory exceeding a threshold,” (col. 3 lines 5-55, col. 5 lines 42-col. 6 lines 7).
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 18, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153